Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on October 15, 2020.
Claims 1-15 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on October 15, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claims 1-4 and 12-15 are rejected under 35 U.S.C. 102(a)( 1) as being anticipated by Gerace et al. (US Pub. No. 2017/0318141).
Claim 1: Gerace discloses 
a processing resource; ([0029]; Fig. 1) and a memory resource to store instructions executable by the processing resource ([0029]; Fig. 1) to: 
determine that an introduction has occurred between a first party and a second party based on discoverability preferences of the first party ([0028]: A first mobile device can display an image that can be recorded by a second mobile device. Similarly, the first mobile device can record an image displayed by the second mobile device. The image data from each mobile device can be transmitted to a cloud based contact management system, which can match the images to contact information associated with each mobile device. The contact management system can then push the contact details of each mobile device to the other mobile device, and/or link social media accounts associated with each mobile device.  [0031]: The imaging component 106 can use any suitable camera (e.g., a front or rear facing camera) of the mobile device 102 to record the image, and then convert the image into a digital format. In an embodiment, the imaging component 106 can analyze the digital image and generate description data of the image to be transmitted to a cloud based contact management system. [0032]: The network component 110 can transmit the digital image and/or description data to a cloud based contact management system, and if the contact management system approves the contact request, can receive contact data from the contact management system; [0104] Turning now to FIG. 8, illustrated is an example block diagram 800 of a mobile device and head mounted optical display device 802 in accordance with various aspects and embodiments of the subject disclosure. The optical head mounted display device 802 can be a device built into glasses as shown in FIG. 8 or could be contact lenses, implantable optical devices and other portable display devices can provide visual interfaces that can facilitate relationship building, provide relationship context, and assist with networking in a business context. The display device 802 could access contact data via the mobile device 804 or via the contact management system 302. The display device 802 can provide visual overlays (e.g., augmented reality) indicating relationship status, relationship history, and other contextual information for individuals within view of the display device 802 wearer. [0105] As an example, a person wearing the display device 802 walks into a room, and the display device 802 can identify people, and can determine relationship status based on facial recognition analysis and match the results to contact information.); 
broadcast contact data related to the first party in response to the introduction having occurred and based on the discoverability preferences; ([0106] The display device 802 can also gather and display information from one or more social media accounts to show common interests, goals, histories that can be used to facilitate relationship development. The display device 802 and/or mobile device 804 communicably coupled to the display device 802 can be configured to broadcast contact information to one or more people in the line of sight of the display device 802. [0107] In an embodiment, the display device 802 can transmit or broadcast information or receive information to or from everybody within a certain radius or within a geofenced area.)
receive contact data related to the second party in response to the introduction having occurred and based on the discoverability preferences; ([0105] As an example, a person wearing the display device 802 walks into a room, and the display device 802 can identify people, and can determine relationship status based on facial recognition analysis and match the results to contact information. In other embodiments, the display device 802 can determine identities based on broadcast contact information (e.g., via respective devices that broadcast identity information, and etc). In an embodiment, the display device 802 can determine identities based on scanning business cards that are received. Once the display device 802 recognizes the person, the display device 802 can provide contact information, status information, and relationship history, and other relevant information to the wearer using visual, audio, or other transmission methods.) and 
upload the contact data related to the second party to a server for management. ([0034] In an embodiment, the network component 110 can perform an autoconnect service, whereby the network component 110 uploads all, or selected contact data from the digital contacts data store 104 to the contact management system).
Claims 2 and 3:  Gerace discloses the discoverability preferences include an option to limit discoverability of the portable computing device and to edit the preferences. ([0033] Different types of image data can be generated by the sharing component 108 based on the profile being shared. For instance, if the people sharing contact information are work colleagues or work contacts, the image can be associated with a work profile, thus sharing only work contact information and/or link work related social media accounts. If the people sharing contact information are friends or family, the sharing component 108 can generate image data associated with a personal profile, thus the contact management system will share the personal contact information and/or link personal social media accounts. At anytime in the future, if both users indicate a change in the relationship, the contact management system can transfer contact data associated with different and/or updated profiles.).
Claim 4:  Gerace discloses instructions are further to edit the contact data related to the second party in advance of the upload of the contact data related to the second party. ([0066]  The mobile device 102 can also include a contacts component 202 that can update the digital contacts 104 when receiving updates from the contact management system.)
Claim 12:  Gerace discloses 
tracking an interaction within a geographical location between a first party and a second party; ([0107] In an embodiment, the display device 802 can transmit or broadcast information or receive information to or from everybody within a certain radius or within a geofenced area.)
identifying a first account associated with the first party and a second account associated with the second party, wherein the first and second accounts are stored WO 2020/060546PCT/US2018/05173617on a cloud server and include discoverability preferences of the first and second parties; ([0032] The network component 110 can transmit the digital image and/or description data to a cloud based contact management system, and if the contact management system approves the contact request, can receive contact data from the contact management system…The received contact data can also facilitate linking a social media account associated with the mobile device 102 with another social media account associated with the other mobile device. [0033]…Different types of image data can be generated by the sharing component 108 based on the profile being shared. For instance, if the people sharing contact information are work colleagues or work contacts, the image can be associated with a work profile, thus sharing only work contact information and/or link work related social media accounts. If the people sharing contact information are friends or family, the sharing component 108 can generate image data associated with a personal profile, thus the contact management system will share the personal contact information and/or link personal social media accounts. [0160] At 1106, the method includes transferring contact information associated with the first contact account and the second contact account to the second contact account and first contact account respectively (e.g., by connection component 310).
providing, by the cloud server and based on the discoverability preferences of the first party, a first set of information as a contact to the second account associated with the second party; ([0160]).
providing, by the cloud server and based on the discoverability preferences of the second party, a second set of information as a contact to the first account associated with the first party. ([0160]).
Claim 13:  Gerace further discloses capturing voice commands ([0044] Another implementation would employ voice-recognition. If two users are on a voice call and desire to exchange contact information, user 1 can activate a voice recognition feature in a contact management system related app on the mobile device 102. User 2 can speak his/her name. The contact management system app can listen to user 2, developing a wave form that is compared to a stored waveform in a database to establish a connection.), gestures ([0104]: The display device 802 can also have functionality that is triggered in response to gestures, winking/blinking, and voice commands.) and facial recognition (i.e., a particular marking).  ([0105] As an example, a person wearing the display device 802 walks into a room, and the display device 802 can identify people, and can determine relationship status based on facial recognition analysis and match the results to contact information.).
Claim 14:  Gerace further discloses a camera and microphone. ([0020]; [0040]).
Claim 15:  Gerace further discloses providing a geographical location of the second party to the first and vice versa. ([0045][-[0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bransky et al. (US Pub. No. 2007/0129959) in view of Gerace.
Claim 5:  Bransky discloses a first card device (0044]; [0090] to: 
transmit a first set of information to a second card device: ([0046]-[0059]; [0090])
receive a second set of information from the second card device, wherein the first set of information and the second set of information include contact information exchanged during an interaction; and ([0046]-[0059]; [0090]: For further illustration of this system's capability of transferring contact information, using a multitude of devices and connections, refer to FIG. 5. FIG. 5 shows two devices 62 and 64 each operating the same wireless communication protocol (Bluetooth, Wibree, etc.). Each device 62, 64 is able to connect to a contact information database 66 and 68, respectively. The contact information databases 66, 68 could be contained within the device 62, 64 or within another device such as a personal computer. In a first example, device 62 could be a standalone VBC 10 as disclosed in the preferred embodiment and device 64 could be a cell phone with an integrated VBC 60. The standalone VBC 62 and the cell phone 64 could wirelessly communicate and transfer contact information, either in one direction or two, and then share that transferred information with their corresponding contact information database via a wired (USB, etc.) or wireless connection (Bluetooth, Wibree, USBW, etc.). For further illustration, the standalone VBC 62 could connect to a desktop computer (not shown) via a USB connection and transfer the contact information into Outlook while the cell phone 64 could wirelessly connect with a laptop computer (not shown) and transfer the information into an ACT! Database.)
a computing device comprising a processing resource and a memory resource to: collect the second set of information from the first card device; and WO 2020/060546PCT/US2018/051736 16 ([0077]-[0078]: The VBC 10 can communicate with a personal computer using USB 56 to perform two main functions: (1) setting up the VBC 10, that is, allowing the user to store his or her own contact information in the VBC 10 for sharing with others during VBC 10 exchanges, and other set-up procedures such as supplying passwords or personal data, setting the time and dates, etc. and (2) downloading contact information that has been acquired by exchange with other VBCs 10 to the computer. A computer program will facilitate these activities on the computer. This program will store the contact information that has been collected directly into the user's contact database program, such as Microsoft Outlook, Best ACT! or a Palm Desktop Software; [0090])
Bransky does not disclose a cloud server.
Gerace, however, discloses uploading to a cloud server. (Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a cloud server, as disclosed by Gerace in the system disclosed by Bransky, for the motivation of providing a method of storing information in a remote location.
Claim 6:  Bransky discloses an electronic device fore reading contact information encoded into a 2D bar code. (Claim 31).
Claim 7:  Bransky discloses Bluetooth ([0059]).
Claims 8, 9 and 10:  Bransky does not disclose cloud servers.  Gerace, as combined above with Bransky further discloses managing discoverability preferences, broadcasting a preference and broadcasting to computing devices. ([0031]; [0033]; [0105]: As an example, a person wearing the display device 802 walks into a room, and the display device 802 can identify people, and can determine relationship status based on facial recognition analysis and match the results to contact information. In other embodiments, the display device 802 can determine identities based on broadcast contact information (e.g., via respective devices that broadcast identity information, and etc). In an embodiment, the display device 802 can determine identities based on scanning business cards that are received. Once the display device 802 recognizes the person, the display device 802 can provide contact information, status information, and relationship history, and other relevant information to the wearer using visual, audio, or other transmission methods. The relevant information can include information assessing level of past interaction, quality of interaction (subjective or objective) and other information relevant to facilitating relationship growth or development.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a cloud server that manages discovery preferences, as disclosed by Gerace in the system disclosed by Bransky, for the motivation of providing a method of controlling transmission of contact information based on a relationship.
Claim 11:  Gerace, as combined above with Bransky, further discloses audio recording related to the interaction. ([0044] Another implementation would employ voice-recognition. If two users are on a voice call and desire to exchange contact information, user 1 can activate a voice recognition feature in a contact management system related app on the mobile device 102. User 2 can speak his/her name. The contact management system app can listen to user 2, developing a wave form that is compared to a stored waveform in a database to establish a connection.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included audio recordings, as disclosed by Gerace in the system disclosed by Bransky, for the motivation of providing a method of storing information that allows for identification of a contact’s voice. (Gerace; [0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
U.S. Pub. No. 2018/0317079 to Kang et al.: An electronic device is provided. The electronic device includes a first communication interface, a second communication interface, and a processor electrically connected with the first communication interface and the second communication interface, wherein the processor is configured to transmit first information related to proximity discovery of the electronic device to a first external electronic device or a second external electronic device through the first communication interface and perform proximity discovery with the first external electronic device through the second communication interface based on the first information or second information related to proximity discovery of the first external electronic device corresponding to the first information. (Abstract)
The following non-patent literature is cited to show the best non-patent literature prior art found by the examiner:
Understanding the Device Discovery Process. 30-June-19. Retrieved at: https://www.juniper.net/documentation/en_US/junos-space-apps/network-director3.7/topics/concept/brownfield-process-understanding.html
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629